department of the treasury internal_revenue_service attn mandatory review mc dal tax_exempt_and_government_entities_division commerce st dallas tx number release date uil dear date date employer_identification_number person to contact id number contact numbers voice fax in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective april 20xx this is a final adverse determination_letter with regard to your status under sec_501 c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file form_1120 u s_corporation income_tax returns these returns should be filed with the appropriate service_center for all years beginning april 20xx we have secured form_1120 for years ended march 20xx march 20xx and march 20xx the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely margaret von lienen director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations capitol av suite ms47100ma omaha ne date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone efax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final letter 3610-r catalog number 59432g - - - - - - - - - - - - - - - - - - - - - - - - - - - effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter 0-r catalog number 59432g for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx issue should the exempt status of referred to as the organization under sec_501 a of the internal_revenue_code irc as an organization described in sec_501 be revoked for all years beginning on april 20xx due to unrelated_business_taxable_income facts the organization was incorporated in november of 19xx the organization received its ruling date december 19xx from the internal_revenue_service the organization's articles of incorporation for the organization section ill states the purpose the purposes of which the corporation is organized shall be providing for erecting owning leasing or renting furnishing and managing a building or buildings or grounds for the use in whole or part of any benevolent charitable civic educational fraternal athletic patriotic religious have for its additional purpose the making of donations to the public welfare or for charitable scientific religious or educational inure to the benefit of any of the corporations directors or officers the articles of incorporation did not include the statement cannot accumulate income and retain its exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 rental property the organization holds title to the property of located at the property is located at the southwest corner of on the north side of an appraisal was taken of this property on june in south-central portion of 20xx for the intended use of financing below is the information taken from that appraisal document the property was built in 19xx with addition in about 19xx the main level has a banquet hall in the center with bar kitchen and restrooms at each end of the building are sf offices on the main level and big_number sf offices on the second levels the total area office area is big_number sf the shape of the building is rectahgular the traffic counts are big_number vehicles per day at by the city of as of june 20xx as reported according to the metropolitan area planning agency carries about big_number vehicles past each day located in the parking lot is a tall marquee that advertises the rental of the banquet hall the marquee can be viewed from the facility i observed the marquee's revolving message was hall for rent call us on twitter and surrounding area january 20xx i toured follow the marquee gives the time and temperature and shows the symbol form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service for 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx the offices located in the building that are paying rent are - for-profit - non-profit organization - non-profit organization the banquet hall the banquet hall is rented to local union members and the public along with the kitchen and bar the current liquor license was posted for the license period of 20xx to 20xx the provided me with the terms of renting the banquet hall all rental rates include bartenders you may provide your own caterer the rental rates saturday hour rental - dollar_figure friday hour rental - dollar_figure week day rentals hours evening m-th - dollar_figure hour breakfast or luncheon meeting m-th - dollar_figure hours m-th- dollar_figure hours sunday - dollar_figure there are other terms for the damage deposit optional add-ons and bar the option add-ons are use of stove sound system accent lights etc see attached exhibit a bar when the organization rents the hall it provides the option to rent the bar services bartender services and security personal the organization receives income from the bar operation security fees and bartender services the income from these activities was reported as unrelated_business_income on the 990-t income from the bar wasdollar_figure does not meet the exceptions under sec_512 and sec_512 the same income amount for the bar is similar for the 20xx and 20xx tax periods for the 20xx period this income forms 990-t the form 990-t ending march 20xx was received on 2-21-20xx this returned resulted in a loss ofdollar_figure return resulted indollar_figure processed at this time the poa provide a courtesy copy of the form 990-t ending march 20xx and there was no tax due the form 990-t ending march 20xx was received on 2-21-20xx this due the form 990-t ending march 20xx has not been received or form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service for 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx law sec_501 corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under this section rules similar to the rules of subparagraph g of paragraph shall apply for purposes of this paragraph sec_1_501_c_2_-1 corporations organized to hold title to property for exempt_organizations a a corporation described in sec_501 c and otherwise exempt from tax under sec_501 a is taxable upon its unrelated_business_taxable_income for taxable years beginning before date see sec_1_511-2 since a corporation described in sec_501 cannot be exempt under sec_501 a if it engages in any business other than that of holding title to property and collecting income therefrom it cannot have unrelated_business_taxable_income as defined in sec_512 other than income which is treated as unrelated_business_taxable_income solely because of the applicability of sec_512 or debt financed income which is treated as unrelated_business_taxable_income solely because of sec_514 or certain interest annuities royalties or rents which are treated as unrelated_business_taxable_income solely because of sec_512 or similarly exempt status under sec_501 shall not be affected where certain rents from personal_property leased with real_property are treated as unrelated_business_taxable_income under sec_512 solely because such rents attributable to such personal_property are more than incidental when compared to the total rents received or accrued under the lease or under sec_512 solely because such rents attributable to such personal_property exceed percent of the total rents received or accrued under the lease b a corporation described in sec_501 cannot accumulate income and retain its exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 a taxpayer's position the poa was offered a closing conference on march 20xx via telephone call the poa did not make a decision the poa has agreed to the revocation and requests to file the form_1120 for the period ending march 20xx the poa provided a courtesy copy of the form 990-t for the march 20xx tax period government's position the organization was organized under sec_501 and received its ruling date december 19xx the organization does not have the appropriate articles of incorporation because it does not have the cannot accumulate income and retain its exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 a the organization is not properly organized per sec_501 c form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service ' form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx the organization has rented out three offices the organization is correct in renting out real_property the organization also rented out the banquet hall to union members and the public along with the rental of personal services the rental of personal services does not meet the definition because it is not the real_property the organization provided personal services and does not meet sec_501 the organization provided the following personal services bartenders security personnel and open bar services the organization had bar sells ofdollar_figure with similar amounts for the xx and xx tax periods the organization cannot remain exempt conclusion due to the determination that organization has conducted activities that are in violation of internal_revenue_code sec_501 the internal_revenue_service is proposing that the tax exempt status of this organization be revoked for all years beginning on april xx you are required to file the form_1120 for the period ending march xx and all future years form 886-a catalog number 20810w page _a_ publish no irs gov department of the treasury-internal revenue service
